internal_revenue_service number release date index number ------------------------- ------------------------------------- ------------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-138096-07 date november legend ------------------------------------------ ------------------------------------------ year ------- dear ------------------------ this letter_ruling refers to a request that your form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority in sec_301_9100-3 of the regulations on procedure and administration you filed a late form_1128 to change your accounting_period for federal_income_tax purposes from a taxable_year ending may to a taxable_year ending december effective december year revproc_2003_62 2003_2_cb_299 provides procedures for individuals to obtain automatic approval to change their annual_accounting_period to a calendar_year under sec_442 of the internal_revenue_code an individual complying with all of the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the internal_revenue_service to change an annual_accounting_period section of revproc_2003_62 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed for purposes of sec_1_442-1 of the income_tax regulations only if it is filed on or before the due_date including extensions for filing the federal_income_tax return for the short_period required to effect such change the information furnished indicates that you did not file your form_1128 by the due_date of the return for the short_period required to effect the change you requested an extension of time to file your form_1128 under sec_301_9100-3 shortly after the required time for filing the return plr-138096-07 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that you have acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly you have satisfied the requirements of the regulations for the granting of relief and your late filed form_1128 requesting to change to december effective december year is considered timely filed because a change in accounting_period under revproc_2003_62 is under the jurisdiction of the director internal_revenue_service center where your returns are filed we have forwarded your form_1128 along with a copy of this letter to the director internal_revenue_service center attention entity control where you filed your return see of revproc_2003_62 this ruling is based upon facts and representations that you submitted accompanied by a penalty of perjury statement this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether you are permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 or whether the change may be effected under revproc_2003_62 this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 plr-138096-07 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative michael j montemurro branch chief office of associate chief_counsel income_tax accounting sincerely
